1 N.Y.3d 558 (2003)
HERMINO NEGRON et al., Plaintiffs,
v.
METRO WOMEN'S CENTER, Defendant, and
DAVID BENJAMIN, Appellant.
CITY OF NEW YORK et al., Third-Party Respondents.
Court of Appeals of the State of New York.
Submitted October 6, 2003.
Decided December 22, 2003.
Motion by David Benjamin, insofar as it seeks leave to appeal on behalf of Jacqueline Benjamin, dismissed upon the ground that David Benjamin is not authorized to represent Jacqueline Benjamin; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.